It is fully conceded that, in this court, there is no question that the contract for carrying the cattle at reduced rates, in consideration that the owner assume certain risks as to them, is a valid contract. And this court (Wells v. N.Y.C.R.R. Co.,
and Perkins v. Same), has this year decided that a contract by a passenger, to take the risk of injury to his person in consideration of riding free, is a valid contract.
In the case before us, the ticket upon which the deceased was riding is a free ticket, a pass without paying. And in consideration thereof, the passenger assumed all risks, c. The same person at the same time made another contract, that, in consideration of the carrying of his cattle at reduced rates, he assumed certain risks in regard to them; and in that contract he provided that the person riding free to take care of the cattle should assume certain risks. Calling these two contracts (together) one contract, makes no difference with the reason of the ruling applicable to each of them separately.
Do contracts, of which each separately is good, become invalid because combined, or contained in one instrument? Is a passenger's contract to assume risks on one consideration (riding free) good; but bad when you add the other consideration, that his cattle are carried at a reduced price? Further, if he may make a contract by which he shall ride free, may he not, by contract, say that he is riding free, although he has paid for the transportation of his goods? How has the court any right to alter his contract, and say that he is not riding free?
Again, if he may by contract assume certain risks, in consideration of riding free, why may he not make a contract to assume the same risks, in consideration of being carried at half price, as he does for his stock? When we once hold that assuming these risks is within his power as matter of contract, the court has no power to interfere with his contract on the score of quantum of consideration, or on any ground but illegality of consideration.
The judgment of the Supreme Court should be reversed, and a new trial ordered. *Page 445